CONTACT: Daniel T. Hendrix President and Chief Executive Officer Patrick C. Lynch Senior Vice President and Chief Financial Officer (770) 437-6800 FD Eric Boyriven, Bob Joyce (212) 850-5600 FOR IMMEDIATE RELEASE INTERFACE REPORTS RECORD SECOND QUARTER 2008 RESULTS Sales up 11.3% Orders increase to $311.4 million Continued market share growth through segmentation strategy ATLANTA, Georgia, July 23, 2008 – Interface, Inc. (Nasdaq: IFSIA), a worldwide floorcoverings company, today announced results for the second quarter ended June 29, 2008. Sales for the second quarter of 2008 increased 11.3% to $295.0 million from sales of $265.0 million in the year ago period.Gross profit margin for the 2008 second quarter grew 90 basis points to 35.7%, versus 34.8% in the second quarter of the previous year.Operating income for the second quarter of 2008 increased 8.2% to $33.4 million, or 11.3% of sales, compared with operating income of $30.9 million, or 11.7% of sales, in the second quarter of 2007.Income from continuing operations for the 2008 second quarter was $15.9million, an increase of 19.2% compared with income from continuing operations of $13.3 million in the second quarter of 2007.Net income for the 2008 second quarter was $15.9million, or $0.26 per diluted share.Last year, second quarter results included a loss from discontinued operations of $12.3 million, or $0.20 per diluted share, which led to net income of $1.0 million, or $0.02 per diluted share. “Our 2008 second quarter represented Interface’s best second quarter ever in terms of operating income and earnings per share, despite the challenging market and economic environment,” said Daniel T. Hendrix, President and Chief Executive Officer.“We continued to grow our business and gain market share, as overall sales increased more than 11%, driven by our market segmentation strategy, the ongoing secular shift toward carpet tile, our presence in emerging geographic markets, and a positive currency impact.These factors more than offset softer sales volumes in the Western Europe and U.S. corporate office markets.SG&A expenses were up $10.5 million year-over-year, with most of the increase attributable to a $4 million currency impact and $4 million of incremental costs related to our market segmentation strategy in Europe.We continued to see solid demand for our products, as orders grew 3% to $311 million versus the record level comparison in the second quarter last year and backlog increased 21% from the beginning of the year.We also added $24 million in cash to the balance sheet during the quarter.” - 1 - INTERFACE REPORTS RECORD SECOND QUARTER 2008 RESULTS Mr.
